ORDER AMENDING OPINION
The opinion filed in this case on August 5, 1986, 796 F.2d 291, is amended as follows:
A footnote is added at p. 292,1st col. line 7 from bottom of text, after “defendants.” and before “Only the amount”. The note reads:
2. In the original action, Southwest Marine alleged that National Steel and Triple “A” conspired with others to deny Southwest Marine access to the dry dock and sought damages against both. Although the actual assignment of the right to use the dry dock was made by National Steel, we found that it was the defendants collectively, including Triple “A”, who decided to permit Southwest Marine to use the facility. 732 F.2d at 747. In short, it was the defendants collectively, including Triple “A”, who, as a result of Southwest Marine’s prosecution of its action, removed the allegedly unlawful obstacle to Southwest Marine’s enjoyment of its claimed rights. For that reason, we held in our earlier opinion that Southwest Marine had *899prevailed against Triple “A” as well as National Strel.